DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-5,7-9,12,16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10-11, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen at al (Chen) (Pub NO. US 20200104167) in view of Pappu et al. (Pappu) (Patent No. US 10,732,699)
Regarding Claim 1 and 13 Chen teaches: a computing apparatus comprising: at least one processing device [neural network processor/artificial neural network chip; figs. 16 and 23] ; and a power optimization scheduler configured to obtain information regarding a neural network (NN) model, to determine a voltage value for a task to be performed by the at least one processing device, based on the obtained information regarding the NN model, and to control a power management device to apply a voltage corresponding to the determined voltage value to the at least one processing device [DVFS co-processor acquires various signals regarding neural network to control voltage scaling unit; figs. 17-18 and 20-21; para. 0582-0583]
 Chen does not teach wherein the determining of the voltage value comprises determining as the voltage value for the task, a voltage value matching a frequency used by the at least one processing device among voltage values of the operator corresponding to the task.
However, Pappu teaches the determining of the voltage value comprises determining as the voltage value for the task, a voltage value matching a frequency used by the at least one processing device among voltage values of the operator corresponding to the task. [Col.4. line 3-25. Selecting matching frequency and voltage based on task from a table]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to match the voltage and clock speed based on task performed in Chen’s system using Pappu’s teaching to improve the efficiencies of the system. [Pappu: Background]
Regarding Claims 2 and 14 Chen teaches the task comprises any one or any combination of the NN model, a layer of the NN model, and the operator used in the NN model [para. 0555- 0563]
Regarding Claims 3  and 15  Pappu teaches determining of the voltage value comprises obtaining the voltage value matching a frequency and the obtained information from a table[Col.4. line 3-25. Selecting matching frequency and voltage based on task from a table]
Regarding Claims 6 and 18 Pappu teaches adjusting at least one of a voltage and the frequency based on computation amounts respectively allocated to processing devices of the at least processing device, in response to the processing devices being assigned to perform the task [Col.4. line 3-25. Selecting matching frequency and voltage based on task from a table]
Regarding Claim 10 Pappu teaches adding a margin to the voltage value based on a number of times the task is performed. [Col.4. line 3-25. Selecting matching frequency and voltage based on task from a table]

Regarding Claim 11 Pappu teaches changing the margin, in response to the number of times the task being performed exceeding a threshold. [Col.4. line 3-25. Selecting matching frequency and voltage based on task from a table]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186